Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT, dated this 26th day of June, 2007, between People’s United Financial,
Inc. (the “Employer”), a Delaware corporation, and Paul A. Perrault (the
“Executive”).

1. Employment, Duties and Agreements.

(a) The Employer hereby agrees to employ the Executive as Vice Chairman of the
Employer and the Executive hereby accepts the employment of, and agrees to
serve, the Employer in such capacity during the employment period fixed by
Section 3 hereof (the “Employment Period”). The Executive’s duties and
responsibilities shall be such duties and responsibilities as are consistent
with the above title, including without limitation, any such duties and
responsibilities as may be assigned to him by the Chief Executive Officer of the
Employer (the “Employment”). The Executive shall report to the Chief Executive
Officer of the Employer. The Executive will be a member of the Employer’s
Executive Officer Group, will be entitled to attend all meetings of the
Employer’s Executive Officer Group, and will attend meetings of the Board of
Directors of the Employer as a member of the Executive Officer Group and as
directed by the Chief Executive Officer of the Employer. In rendering the
Employment, the Executive shall be subject to, and shall act in accordance with,
all reasonable instructions and directions of the Employer and all applicable
policies and rules thereof as are consistent with the above job description.

(b) During the Employment Period and as long as the Employer shall not be in
default of a material obligation hereunder, the Executive shall devote his full
business time and energy, attention, skills and ability to the performance of
the Employment on an exclusive basis, shall faithfully and diligently endeavor
to promote the business and best interests of the Employer, and shall make
available to the Employer all knowledge possessed by him relating to any aspect
of his duties and responsibilities hereunder. Notwithstanding the foregoing, the
Executive shall not be deemed to have breached his obligations under this
Agreement as a result of any temporary inability to render services by reason of
ill health, disease, accident or other similar cause beyond his reasonable
control and he shall be entitled to full compensation during any such period.

(c) During the Employment Period and so long as the Employer shall not be in
default of a material obligation hereunder, the Executive may not, without the
prior written consent of the Employer, operate, participate in the management,
operations or control of, or act as an employee, officer, director, trustee,
consultant, principal, agent or representative of, any type of business or
service (other than as an employee of the Employer); provided that nothing in
this Agreement shall be construed to require written consent or otherwise
restrict the Executive’s right to engage in charitable, community or other
nonprofit activities that do not materially impair the Executive’s ability to
perform the duties and responsibilities of the Employment.

(d) The Executive acknowledges that the Employer may, subsequent to the
Effective Date (as defined in Section 3 hereof), reorganize, consolidate or
otherwise modify the structure and/or operation of one or more of the business
units being acquired by the Employer as a result of consummation of the
transactions contemplated by the Agreement and Plan of

 

1



--------------------------------------------------------------------------------

Merger described in Section 3 hereof, and acknowledges that any changes to the
scope and nature of the Executive’s responsibilities arising therefrom are not
inconsistent with the job responsibilities contemplated by this Employment
Agreement, and do not result in “constructive” termination of the Employment, so
long as Executive continues to report to the Chief Executive Officer of the
Employer thereafter.

2. Compensation.

(a) As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Employment
Period the Employer shall pay the Executive, not less than once a month, a base
salary at the rate of $650,000 per annum (the “Base Salary”).

(b) During the Employment Period, the Executive will be eligible to participate
in the bonus scheme and other incentive pay programs applicable to senior
management of the Employer (collectively, the “Incentive Programs”), as in
effect from time to time. During each calendar year in which the Executive is
employed by the Employer beginning with the year ending December 31, 2008, the
Employer shall make awards to the Executive pursuant to the Incentive Programs
based on a target level which, in combination with the Base Salary, would
provide the Executive with on target earnings of $1.4 million (on an annualized
basis) in compensation with respect to Employment services rendered during the
applicable year. Such awards may be partially in the form of equity-based
awards, provided that the cash-based awards shall constitute at least 70% of the
Base Salary then in effect. For purposes of this provision, Incentive Program
awards shall be valued as follows:

(i) for cash-based incentive awards, at the target value of such awards on the
date of grant; and

(ii) for equity-based incentive awards, at the grant-date fair market value of
awards consisting of shares of the Employer’s common stock (or common stock
equivalents), without regard to transfer restrictions or vesting periods, and at
the grant-date value used by the Employer for financial reporting purposes for
awards consisting of options to purchase shares of the Employer’s common stock
(including stock appreciation rights or equivalent awards).

The amount actually paid out pursuant to cash-based incentive awards will be
based 60% on the overall consolidated financial performance of the Employer, and
40% based on Executive’s attainment of reasonable individualized key performance
measures for the applicable performance period, to be mutually established in
consultation with the Chief Executive Officer of Employer; provided that the
financial performance standards shall be consistent with those applicable to
other senior management participants in Incentive Programs.

(c) During the Employment Period, the Executive shall be entitled to
reimbursement of reasonable business-related expenses upon presentation of
appropriate invoices therefor, subject to the procedures established by the
Employer from time to time. The Employer recognizes that the Executive shall
have duties and responsibilities for the Employer in

 

2



--------------------------------------------------------------------------------

and about Burlington, Vermont and in and about the Employer’s headquarters in
Bridgeport, Connecticut. The Employer has therefore determined, for its
convenience, that it shall provide the Executive with a suitable furnished
apartment at a mutually agreed location within a reasonable commuting distance
of the Employer’s headquarters. If, notwithstanding the foregoing, it is
determined that the provision of such apartment is taxable income to its
Executive, the Employer shall pay the Executive an amount such that the net
after-tax payment shall be at least equal to all tax liabilities associated with
both the Employer’s payment for the apartment and the payment pursuant to this
sentence. If the Employer determines, after consultation with the Executive,
that the Executive’s ability to perform effectively for the Employer would be
enhanced by having a primary personal residence in the vicinity of the
Employer’s headquarters, the Employer shall reimburse the Executive for all
reasonable moving expenses incurred by the Executive in connection with
obtaining a primary personal residence in such vicinity, subject to submission
of appropriate documentation in connection therewith.

(d) During the Employment Period, the Executive shall be entitled to such
perquisites of office, fringe benefits (including the use of an automobile),
group insurance coverage, vacation entitlements and other benefits (including
supplemental retirement benefits) as are generally provided from time to time to
other senior executives of the Employer hired on or after the Effective Date (as
defined in Section 3 hereof), provided that the Executive shall not be entitled
to participate in any such plan providing for benefits in the nature of
severance pay (whether upon the occurrence of a change in control of Employer or
otherwise). For the purpose of any benefit for which the Executive’s length of
service is a factor in determining the benefit level, the period of the
Executive’s employment with Chittenden Corporation shall be considered to have
been employment with the Employer.

(e) The compensation provided in this Agreement shall be treated as such for
income tax purposes by the Employer and Executive and shall be paid subject to
any required withholdings or deductions, except for those reimbursements and
other payments pursuant to Section 2(c) that may be made without adverse tax
consequences to the Executive.

3. Employment Period.

The Employment Period shall commence on the closing of the transaction
contemplated by the Agreement and Plan of Merger (the “Merger Agreement”) by and
between People’s United Financial, Inc. and Chittenden Corporation, dated as of
June 26, 2007 (the “Effective Date”) and shall terminate at the close of
business on the day preceding the second anniversary of the Effective Date (the
“Scheduled Termination Date”); provided, however, that commencing on the
21-month anniversary of the Effective Date, and every 12 months thereafter, the
Scheduled Termination Date shall be deferred for one year, unless either party
shall have given the other prior notice that the Scheduled Termination Date
shall not be so deferred; and provided, further that a notice by the Employer in
any year not to defer the Scheduled Termination Date shall be treated as a
termination of the Executive’s employment without Cause as of the Scheduled
Termination Date for purposes of Section 3(d); and provided, further, that the
Employment Period shall terminate prior to the Scheduled Termination Date upon
the earliest to occur of the following events:

 

3



--------------------------------------------------------------------------------

(a) The Executive’s death prior to the Scheduled Termination Date, in which
event the Employment Period shall terminate as of the date of the Executive’s
death. In the event of the termination of the Employment pursuant to this
Section 3(a), the Employer shall pay to the Executive’s estate as soon as
practicable thereafter (i) any earned but unpaid Base Salary, (ii) the amount of
Base Salary that would have been payable from the date of the Executive death
through the last day of the month in which his death occurs, (iii) any amounts
payable to the Executive pursuant to Section 2(c) hereof, and (iv) any
previously unpaid payments and/or unissued equity awards under any Incentive
Program with respect to the previous calendar year that would have been paid
and/or issued in the event of continued employment, and the Executive shall not
be entitled to any further compensation or payments hereunder.

(b) The Executive’s total and permanent disability prior to the Scheduled
Termination Date, in which event the Employment Period shall terminate as of the
last day of the month in which such event occurs. The Executive shall be deemed
to have been totally and permanently disabled for the purposes of this Agreement
if, by reason of a physical or mental condition, for a period of 120 days in any
180 consecutive-day period, or such longer period as is required so as to avoid
any violation of the rights of the Executive under applicable law, he has not
substantially performed the duties normally required of him hereunder. The date
as of which the Executive shall be deemed to have become totally and permanently
disabled shall be the day on which such 180-day period terminates, it being
understood that such period may only commence on a date on which the Executive
first fails to substantially perform his duties as a result of any such
condition. Upon the termination of the Employment pursuant to this Section 3(b),
the Executive shall be entitled to (i) any earned but unpaid Base Salary,
(ii) any amount payable to the Executive pursuant to Section 2(c) hereof, and
(iii) any previously unpaid payments and/or unissued equity awards under any
Incentive Program with respect to the previous calendar year that would have
been paid and/or issued in the event of continued employment, and the Executive
shall not be entitled to any further compensation or payments hereunder.

(c) Termination by the Employer of the Employment Period for Cause. For purposes
of this Section 3, the term “Cause” shall mean (i) dishonesty, willful
misconduct or gross negligence on the part of the Executive, in any such case in
the performance of his duties hereunder, (ii) the commission by the Executive of
a felony or (iii) the commission by the Executive of an act of moral turpitude
that could reasonably be expected to have a material adverse impact on the
Executive’s effectiveness in performing his responsibilities hereunder. Any
termination pursuant to this Section 3(c) shall be evidenced by written notice
delivered to the Executive, unequivocally stating the Employer’s decision to
terminate the Employment pursuant to this Section 3(c) and specifying the
actions constituting Cause for such termination. In the event of the termination
of the Employment pursuant to this Section 3(c), the Executive shall be entitled
to (i) any earned but unpaid Base Salary and (ii) any amounts payable to the
Executive pursuant to Section 2(c) hereof, and the Executive shall not be
entitled to any further compensation or payments hereunder.

(d) Termination by the Employer of the Employment Period without Cause. In the
event of the termination of the Employment pursuant to this Section 3(d), the
Executive shall be entitled to (i) the continuation of the payment of the Base
Salary, at the rate in effect and on

 

4



--------------------------------------------------------------------------------

the same schedule as of the date of such termination through the later of the
Scheduled Termination Date and the 6-month anniversary of such termination (the
“Severance Period”), (ii) the portion of the target value for the year of any
outstanding cash-based incentive awards that results from pro rating based on
the percentage of the applicable performance period completed as of such
termination date; (iii) payment of the full premium cost for the continuation of
all group health plan benefits pursuant to COBRA for the Severance Period;
(iv) modification of all stock option and restricted stock terms such that each
outstanding stock option awarded to the Executive shall become fully
exercisable, and all restrictions applicable to any restricted stock or other
equity based awards shall lapse and such shares and awards shall be deemed fully
vested; (v) any previously unpaid payments and/or unissued equity awards under
any Incentive Program with respect to the previous calendar year that would have
been paid and/or issued in the event of continued employment; (vi) any earned
but unpaid Base Salary as of the date of such termination; and (vii) any amounts
payable to the Executive pursuant to Section 2(c) hereof, and the Executive
shall not be entitled to any further compensation or payments hereunder. If no
target value for the year has been established as of the date of termination,
the target value shall be deemed to be the cash-based incentive award due or
paid for the previous year. As a condition to the receipt of the benefit
described in clauses (i) through (v) above, the Executive shall be required to
execute a general release of claims against the Employer and its affiliates in
form and substance satisfactory to the Employer; provided that the Employer’s
approval of a release shall not be unreasonably withheld and provided further
that such release shall not diminish the Executive’s rights under this
Agreement, any other written agreement with the Employer, any rights to
indemnification or insurance, or any rights under any employee benefit plan.

(e) Termination by the Executive for Good Reason. The Executive may terminate
his employment and his obligations under this Agreement (except his obligations
under Section 4 hereof) at any time for “Good Reason.” Such termination shall be
evidenced by written notice of the Executive’s election to terminate, delivered
to the Employer and specifying the Good Reason for such termination. Such
termination shall be effective on the thirtieth (30th) day after such delivery.
For purposes of this Agreement, the term “Good Reason” means any act or omission
by the Employer that constitutes a material, significant and sustained breach of
this Agreement (i) which is not under the Executive’s control, (ii) of which the
Executive has given thirty (30) days written notice to the Employer describing
the facts constituting such breach; and (iii) which the Employer has not
significantly corrected within such thirty (30) days period. Upon the
Executive’s termination of employment pursuant to this Section 3(e), the
Executive shall be entitled to the same payments and other terms applicable in
the event of a termination of the Executive’s employment without Cause pursuant
to Section 3(d). As a condition to the receipt of the benefit described in
clauses (i) through (v) of Section 3(d), the Executive shall be required to
execute a general release of claims against the Employer and its affiliates in
form and substance satisfactory to the Employer; provided that the Employer’s
approval of a release shall not be unreasonably withheld and provided further
that such release shall not diminish the Executive’s rights under this
Agreement, any other written agreement with the Employer, any rights to
indemnification or insurance, or any rights under any employee benefit plan.

(f) Termination by the Executive without Good Reason. The Executive may
terminate his employment and his obligations under this Agreement (except his
obligations under

 

5



--------------------------------------------------------------------------------

Section 4 hereof) upon thirty (30) days notice for any reason that is not a Good
Reason. In the event of any such termination, the Executive shall be entitled to
the payments and other terms applicable in the event of a termination for Cause
pursuant to Section 3(c), and the Executive shall not be entitled to any further
compensation or payments hereunder.

(g) Nothing in this Section 3 shall impair the rights of the Executive to any
benefits to which he may become entitled pursuant to the terms of any Executive
benefit plan, program or arrangement of the Employer, other than benefits in the
nature of severance pay.

(h) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Executive is
considered a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code, and if any payment that the Executive becomes entitled to under
this Agreement is considered deferred compensation subject to interest,
penalties and additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, then no
such payment shall be payable prior to the date that is the earlier of (i) six
months and one day after the Executive’s date of termination, or (ii) the
Executive’s death. Any such deferred payment shall earn interest calculated at
the short-term applicable federal rate. On or before the date of termination of
the Executive’s employment, the Company shall make an irrevocable contribution
to a rabbi trust with an independent bank trustee in an amount equal to the
amount of such deferred payment plus interest.

4. Covenant Not to Compete; Inventions.

(a) So long as the Employer is not in default of a material obligation
hereunder, the Executive agrees not to engage in any aspect of the Company
Business (as hereinafter defined) other than as an Executive of the Employer
prior to the expiration of one-year after the termination of the Employment
Period.

(b) The Executive shall be deemed to be engaging in Company Business only if he:

(i) directly or indirectly, whether or not for compensation, participates in the
ownership, management, operation or control of any Competitor (as hereinafter
defined) or is employed by or performs consulting services for any Competitor,
provided that participating in ownership shall not include passive ownership of
less than one percent (1%) of the outstanding shares of publicly traded common
stock of a Competitor;

(ii) directly or indirectly, solicits any customer of the Employer or any
prospective customer of the Employer while the Executive was employed by the
Employer, with a view to inducing such customer or prospective customer to enter
into an agreement or otherwise do business with any Competitor with respect to
Company Business, or attempts to induce any such customer or

 

6



--------------------------------------------------------------------------------

prospective customer to terminate its relationship with the Employer or to not
enter into a relationship with the Employer, as the case may be;

(iii) releases any customer or prospect lists of the Employer, or any other
documents or other information (whether or not such information is in writing)
proprietary to the Employer or any customer of the Employer, or otherwise
confidential or non-public, to any person, except with the Employer’s written
consent or as may be required pursuant to the order of a court of competent
jurisdiction; or

(iv) offers employment to any officer of the Employer or attempts to induce any
such officer to leave the employ of the Employer.

(c) For purposes of Section 4:

(i) The “Company Business” is the business of commercial and retail banking,
trust and fiduciary services and wealth management and each other business in
which the Employer or any one or more of its affiliates is engaged during the
Employment Period.

(ii) A “Competitor” is any corporation, firm, partnership, proprietorship or
other entity that engages in any Company Business in any county in the states of
Maine, Vermont, New Hampshire, Massachusetts, Rhode Island, Connecticut or New
York in which the Employer or any of its affiliates has a banking branch office.

(d) The Executive hereby agrees that:

(i) Each of the covenants contained in Section 4(b)(i)-(iv) hereof shall be
construed as a separate covenant.

(ii) If, in any judicial proceeding, a court shall refuse to enforce any of the
separate covenants of Section 4(b) hereof, then such unenforceable covenant
shall be deemed eliminated from this Agreement for the purpose of such
proceeding or any other judicial proceeding to the extent necessary to permit
the remaining separate covenants of Section 4(b) hereof to be enforced.

(e) The Executive agrees to deliver promptly to the Employer upon the
termination of the Employment for any reason, or at any other time that the
Employer may so request, all documents (and all copies thereof) relating to the
business of the Employer, or any of its subsidiaries or affiliates, and all
property associated therewith, which he may then possess or have under his
control. The Executive agrees that all of the right, title and interest in the
products and proceeds (including, but not limited to, client or contact lists,
market information and marketing designs, proposals and concepts) of the
Executive’s services hereunder, or which are devised, developed or which
otherwise become known as a result of such services, including without
limitation any invention or innovation relating to the products of Employer or
in any manner arising from or related to the business of the Employer, shall
belong to the Employer free

 

7



--------------------------------------------------------------------------------

and clear of any claims by the Executive or anyone claiming under the Executive,
and the Executive agrees to assign all such right, title and interest in and to
any and every such products, proceeds, invention or innovation and any patent
rights thereon to the Employer. The Executive agrees to sign all necessary
papers, deeds, assignments and conveyances at the expense of the Employer to
assist in obtaining in the name of the Employer and continuing in force such
patent and other rights as and when requested by the Employer.

(f) The parties hereto hereby declare that it is impossible to measure in money
the damages which will accrue to the Employer by reason of a failure by the
Executive to perform any of his obligations under this Agreement and, in
particular, under this Section 4. Accordingly, if the Employer institutes any
action or proceeding to enforce the provisions hereof, to the extent permitted
by applicable law, the Executive hereby waives the claim or defense that the
Employer has an adequate remedy at law, and the Executive shall not urge in any
such action or proceeding the claim or defense that any such remedy at law
exists.

(g) The restrictions in this Section 4 shall be in addition to any restrictions
imposed on the Executive by statute or at common law.

5. No Duty to Mitigate Damages.

In the event that the Employer terminates the Employment in breach of the
Employer’s obligations hereunder, the Executive shall not be under any
obligation to make efforts to mitigate the Employer’s obligations under
Section 3(d) hereof by seeking employment after such termination.

6. Change in Control Agreement.

Effective upon the Effective Date, the Executive and the Employer shall enter
into an agreement substantially the same as the form of Agreement for
Compensation on Discharge Subsequent to a Change in Control entered into between
People’s Bank and various of its senior executives; provided that such form
shall be modified appropriately for application to the Employer. In the event
there is a termination of employment of the Executive with the Employer and as a
result of such termination the Executive would but for any election pursuant to
the provisions of this Section 6, become entitled to payment under such Change
in Control Agreement, he shall within ninety (90) days of such termination elect
to receive either (a) all of the payments and other benefits provided for by the
terms of this Agreement or (b) all of the payments and other benefits provided
for by the provisions Change in Control Agreement; but in no event shall he be
entitled to benefits under this Agreement and any provision of the Change in
Control Agreement.

7. Miscellaneous.

(a) Any Notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and delivered personally or sent by
registered or certified mail, postage prepaid, addressed as follows:

If to the Employer:

850 Main Street, P.O. Box 1580

Bridgeport, Connecticut 06604

Attention: William T. Kosturko

Facsimile: (203) 338-3600

 

8



--------------------------------------------------------------------------------

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

2000 Pennsylvania Avenue, NW

Washington D.C. 20006

Attention: John C. Murphy

Facsimile: (202) 974-1999

If to the Executive:

501 Beaver Creek

Shelburne, VT 05482

or to such other address as any party hereto may designate by notice to the
others, and shall be deemed to have been given upon receipt.

(b) This Agreement constitutes the entire agreement among the parties hereto
with respect to the Executive’s employment by the Employer, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment; provided that this shall not be construed
to supersede any rights or benefits to be provided to the Executive pursuant to
the Merger Agreement.

(c) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d) This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, heirs, executors, administrators and other
legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Employer or by the Executive.

(e) If any provision of this Agreement or portion thereof is so broad, in scope
or duration, so as to be unenforceable, such provision or portion thereof shall
be interpreted to be only so broad as is enforceable.

 

9



--------------------------------------------------------------------------------

(f) This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut.

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

(h) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused this Agreement to be signed by its
officer thereunto duly authorized and the Executive has signed this Agreement,
all as of the day and year first above written.

 

PEOPLE’S UNITED FINANCIAL, INC. By:   /s/ John A. Klein

Name:

Title:

 

John A. Klein

Chairman, Chief Executive Officer

and President

 

 

By:   /s/ Paul A. Perrault

Name:

 

Paul A. Perrault

 

 

11